COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Samuel Espinoza Rodriguez v. The State of Texas

Appellate case number:   01-13-00447-CR
                         01-13-00448-CR

Trial court case number: 1356098
                         1356099

Trial court:             182nd District Court of Harris County

       On June 17, 2014 Rodriguez filed a motion for extension of time to file brief. The
motion is DENIED AS MOOT, as the record is not yet complete and the brief is not due.
        Pursuant to our previous order of June 12, 2014, the complete records from the court
reporter and clerk are due July 14, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: July 1, 2014